Citation Nr: 0706169	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

This case was previously before the Board in November 2005, 
at which time the Board remanded the claims for additional 
development.  The case is now, once more, before the Board 
for appellate review.

The issue of entitlement to service connection for irritable 
bowel syndrome (IBS) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a right ankle disability.

2.  There is no medical evidence of record of a chronic left 
ankle disability that is in anyway related to service.  

3.  Asthma is not shown to be etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2002 and January 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2002 and January 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received initial notice in April 2002, 
prior to the adjudication of the claim in January 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2002 and January 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has been afforded VA examinations in conjunction with 
her claims.  Notably, she has not identified any further 
outstanding and relevant evidence in response to the  January 
2006 VCAA letter.  

Based on the foregoing, VA is satisfied its duties to the 
veteran.

Factual Background

The veteran's service medical records indicate that in May 
1976, she had a 15% pneumothorax, and by May 24, it had 
cleared to only 10-15% pressure.  In June 1976, the veteran 
complained of pains in her chest and arms.  An x-ray was 
negative.  She continued to complain that the pain was 
aggravated by deep breathing.  A July 1976 clinical record 
indicated that the veteran had been treated for a spontaneous 
pneumothorax for which she had recovered.  A December 1976 
check up regarding spontaneous pneumothorax indicated that 
the veteran had some pains in the left upper back area 
related to body motion.  A physical examination found that 
the veteran's chest was clear, well-aerated throughout, and 
non-tender on palpation.  The impression was normal exam.  In 
May 1977, the veteran had a cough and difficulty breathing 
for 3 weeks, and a chest x-ray was negative for pneumothorax.  
In September 1978, the veteran complained of upper chest 
pressure, constant, non-radiating, and the chest was clear.  
In November 1978, the veteran complained of pain in the right 
shoulder with numbness running the entire length of the arm.  
The veteran's lungs were clear with good breath sounds, and 
the final diagnosis was musculoskeletal pain of the right 
shoulder.  

A June 1978 service treatment record showed that the veteran 
sprained her left ankle twice during the previous two weeks.  
She was placed in a short leg walking cast.  The service 
medical records were negative for any complaints, treatment 
or diagnosis of a right ankle disability.  

Shortly after discharge from service, the veteran underwent a 
VA examination in January 1979.  She reported reoccurring 
left ankle pain and a history of spontaneous pneumothorax in 
1976 with current minimal symptoms in the form of mild 
pressure in the left chest after a tiring day of work in the 
kitchen.  She was diagnosed as having left spontaneous 
pneumothorax, by history and reoccurring left ankle pain, by 
history.  An x-ray of the left ankle was normal.

In November 2005, the Board reopened veteran's claim for 
service connection for a left ankle disability and remanded 
that issue along with the other issues on appeal for further 
development.  In particular, the veteran was to undergo a VA 
examination to clarify the diagnosis of any bilateral ankle, 
irritable bowel syndrome and asthma and whether the disorders 
were related to service. 

The veteran underwent a VA orthopedic examination in February 
2006 and reported progressively worse left ankle pain since 
service.  An x-ray of the left ankle revealed no significant 
degenerative changes.  There was no objective evidence of an 
ankle condition on examination.  The veteran was diagnosed as 
having left ankle pain and stiffness which was less likely as 
not related to service.  The examiner stated that the ankle 
sprain in service should have been self-limiting and resolved 
completely.  It was unknown as to why the veteran was still 
having problems with the ankle.  There were no complaints, 
findings, or diagnosis pertaining to the right ankle.  

The veteran also underwent a VA respiratory examination in 
February 2006.  She reported that she began having trouble 
breathing in 2001 and that she was diagnosed as having 
asthma.  There was no objective evidence of a respiratory 
condition on examination and no diagnosis of asthma on the 
veteran's medical chart.  The veteran was not on any 
medication for control of asthma.  The veteran, however, was 
diagnosed as having asthma.  The examiner commented that the 
veteran's respiratory condition was not related to service 
and that her spontaneous pneumothorax in service was not 
related to an incident of asthma.  

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Right ankle

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for a right ankle disability.  Furthermore, post service 
medical evidence also fails to provide a diagnosis for this 
claimed disorder.

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for her claim for a right 
ankle disability.  As the preponderance of the evidence is 
against the claim for service connection for a right ankle 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Left ankle

Service medical records show that the veteran had sprained 
her left ankle twice.  On VA examination in January 1979 
shortly after discharge from service, the examiner provided a 
diagnosis of reoccurring left ankle pain, by history. X-ray 
of the left ankle was normal.  On VA examination in February 
2006, the examiner provided a diagnosis of left ankle pain 
and stiffness.  Physical examination of the left ankle, 
however, was entirely normal.  Once again, x-ray of the left 
ankle was normal.  Thus, the Board must conclude that a left 
ankle disability has not been demonstrated.

The veteran's complaints of left ankle pain and stiffness are 
acknowledged; however, these symptoms alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, 
while the veteran is competent to attest to experiencing pain 
in the left ankle, she is not competent to render a diagnosis 
of a chronic left ankle disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Objective evidence establishing the 
presence of a current disability must be of record.  Here no 
such evidence is present.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
left ankle disability.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Asthma

The veteran is seeking service connection for asthma.  The 
veteran's service medical records show that she suffered from 
a spontaneous pneumothorax.  On VA examination in February 
2006, the examiner diagnosed the veteran as having asthma; 
however, the examiner also acknowledged that there was no 
objective evidence of a respiratory condition on examination.  
There was also no evidence of a current respiratory condition 
in any of the veteran's medical records.  Even assuming that 
the veteran does currently suffer from asthma, the examiner 
concluded that the spontaneous pneumothorax  was not related 
to the asthma.  Thus, the veteran's claim for service 
connection for asthma has not been substantiated.

As the preponderance of the evidence is against the claim for 
service connection for asthma, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for asthma is denied.


REMAND

The veteran alleges entitlement to service connection for IBS 
on a direct incurrence basis.  Current VA examination 
findings, however, suggest a relationship between the 
veteran's IBS and her service-connected major depressive 
disorder.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2006).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran's service medical records indicate that in 1975, 
she reported stomach cramps for almost a year that seemed to 
be worsening.  A September 1975 assessment was probable 
spastic stomach.  

In a February 2006 VA examination report, the examiner opined 
that the veteran's IBS was less likely than not related to 
service, however, the bowel symptoms could as easily be due 
to her repeated abdominal surgeries, stress and depression.  

In light of this medical opinion, the Board finds that a 
remand is necessary in order to secure a medical opinion as 
to the relationship, if any, between the veteran's current 
IBS and her service-connected major depressive disorder.

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for IBS, 
secondary to service-connected major 
depressive disorder, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC should schedule the veteran 
for the appropriate examinations. All 
indicated tests should be accomplished. 
The claims folder must be made available 
to the examiner. The examiner should 
review the claims folder, including the 
records during and after service, and 
provide an opinion concerning the nature 
and etiology of any current IBS. The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current IBS is caused or worsened 
by the veteran's service-connected major 
depressive disorder.  The examination 
report should include a complete rationale 
for all opinions given.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


